Citation Nr: 0329758	
Decision Date: 10/30/03    Archive Date: 11/05/03

DOCKET NO.  02-12 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for myopic astigmatism with 
presbyopia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from November 1972 to 
November 1974.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in April 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.


FINDINGS OF FACT

The veteran's only claimed visual impairment during and since 
service is myopic astigmatism with presbyopia, which, as a 
refractive error, is not a disability or disease for VA 
compensation purposes.


CONCLUSION OF LAW

Service connection is not warranted for myopic astigmatism 
with presbyopia.  38 U.S.C.A. § 1110 (West  2002); 38 C.F.R. 
§ 3.303, 4.9 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

There was a significant change in the law prior to the 
pendency of this claim with the enactment of the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  These new 
provisions redefine the obligations of VA with respect to the 
duty to assist and include an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the April 2002 rating decision, the August 
2002 Statement of the Case, and a March 2002 letter sent to 
the veteran by the RO, adequately informed him of the 
information and evidence needed to substantiate his claim.  
The Statement of the Case set forth the laws and regulations 
applicable to the veteran's claim for service connection for 
an eye disability.  Further, a March 2002 letter from the RO 
to the veteran informed him of the type of evidence that 
would substantiate his claim (an injury in military service 
or disease that began in or was made worse during military 
service, or an event in service causing injury or disease; a 
current physical or mental disability; and a relationship 
between the current disability and an injury, disease or 
event in service); that he could obtain and submit private 
evidence in support of his claim; and that he could have the 
RO obtain VA and private evidence if he completed the 
appropriate medical releases for any private evidence he 
wanted the RO to obtain.  The veteran was informed in the 
April 2002 rating decision and the August 2002 Statement of 
the Case that his claim was being denied because his myopic 
astigmatism with presbyopia is considered a congenital or 
developmental defect which is unrelated to service and is not 
subject to service connection. 

However, he was not informed that he could submit private 
medical evidence himself, and he was erroneously informed 
that if he did not submit evidence within 60 days the RO had 
the authority to make a decision on his claim.  Thus, VA's 
notification to the veteran did not meet the precise letter 
of the requirements of the VCAA.  See Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002); Paralyzed Veterans of 
America (PVA), et al. v. Secretary of Veterans Affairs, Nos. 
02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003).  
Still, as noted above, the veteran was notified by the RO in 
March 2002 of the evidence needed to substantiate his claim.  
In response to the March 2002 RO letter, the veteran signed a 
provided "VCAA Waiver" stating that he had read the VA 
letter informing him of the requirements under the VCAA, and 
that he had no additional medical evidence to submit.  He 
indicated by his signature that he waived the "60 day 
period" (the Board acknowledges that the proper period is 
one year) to submit additional information and requested that 
his claim proceed.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's service medical 
records.  In addition, as noted above, the RO contacted the 
veteran by a March 2002 letter and asked him to identify all 
medical providers who treated him for his claimed disability.  
The veteran signed a statement indicating that he had no more 
evidence to submit.

The VCAA recognizes certain circumstances where VA will 
refrain from or discontinue providing assistance. VA will 
refrain from providing assistance in obtaining evidence for a 
claim if the substantially complete application for benefits 
indicates that there is no reasonable possibility that any 
assistance VA would provide to the claimant would 
substantiate the claim. VA will discontinue providing 
assistance in obtaining evidence for a claim if the evidence 
obtained indicates that there is no reasonable possibility 
that further assistance would substantiate the claim.  
Circumstances in which VA will refrain from or discontinue 
providing assistance in obtaining evidence include, but are 
not limited to, the claimant's ineligibility for the benefit 
sought because of lack of qualifying service, lack of veteran 
status, or other lack of legal eligibility.  38 C.F.R § 3.159 
(d).  In the present case, the Board finds that there is no 
reasonable possibility that further assistance would 
substantiate the claim for service connection for bare 
developmental myopic astigmatism with presbyopia, because, as 
the veteran has been informed on two occasions, this is a 
condition for which service connection may not be awarded as 
a matter of law.   See 38 C.F.R. §§ 3.303(c), 4.9.
 
 Consistent with the determination that no further assistance 
is warranted, the Board concludes that the medical evidence 
obtained by the RO, in conjunction with the other information 
of record, provides sufficient competent medical evidence to 
decide the claim.  A VA medical examination is not needed in 
the present case because there is no evidence showing current 
eyesight disability, and no evidence of any of eyesight 
disability having existed during service.  Thus, the evidence 
does not show that the disability or symptoms may be 
associated with the claimant's active military, naval or air 
service.  See 38 U.S.C.A. § 5103A(d).  No reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5107(a); see also 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003). 
 
In this case, the appellant triggered the Secretary's VCAA-
expanded duties with the submission of his completed March 
2002 application in support of a claim for service connection 
for eye disability.  As noted above, VA has erred by failing 
to adequately discuss the amended duty to notify.  
Specifically, VA has failed to discuss the requirement that 
VA must indicate which portion of any information or evidence 
necessary to substantiate the appellant's claim is to be 
provided by each party, and has erred in informing the 
veteran that it could issue a decision if he did not submit 
new information or evidence within 60 days.  The Board here 
finds that no document in the record, including the RO 
decision and SOC, satisfied that requirement.  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).  Nevertheless, 
VA's error concerning notice must be considered 
nonprejudicial because under the facts of this case, where 
there is no contention, or medical evidence, indicating an 
eye disability as defined by VA regulations during service or 
after service, the claim for service connection for an eye 
disability must be denied as a matter of law.  See 38 C.F.R. 
§§ 3.303(c), 4.9.  The veteran's sole contention is that 
service connection is warranted for myopic astigmatism with 
presbyopia, which is a refractive error.  (Astigmatism and 
presbyopia are refractive errors of the eye.  See, Dorland's 
Illustrated Medical Dictionary, 151, 1349 (28th ed. 1994).)  
He does not allege, nor does the record suggest, that he had 
a superimposed eye injury during service or that he has any 
other type of eye disorder.  The RO adjudication  was limited 
to the issue of service connection for a refractive error and 
this is the sole question before the Board on appeal.  Where 
the facts averred by a claimant cannot conceivably result in 
any disposition of the appeal other than affirmance of the 
decision, the case should not be remanded for development 
that could not possibly change the outcome of the decision.  
The failure to carry out such required development under 
those circumstances is nonprejudicial error under 38 U.S.C.A. 
§ 7261(b) (in conducting review of BVA decision, the Court 
shall take due account of the rule of prejudicial error); cf. 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (stating 
"strict adherence [to the law] does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case.  Such 
adherence would result in this Court's unnecessarily imposing 
additional burdens on the BVA and [the Secretary] with no 
benefit flowing to the veteran").  These legal principles 
were stated clearly in Valiao v. Principi, 17 Vet. App. 229 
(2003).  

Background

At the veteran's August 1972 service pre-enlistment 
examination, clinical evaluation of the eyes was normal.  
Corrected and uncorrected visual acuity was measured.  He 
indicated by history that he did not have and had never had 
eye trouble.  A September 1973 in-service driver's test 
reflected the veteran's corrected visual acuity, and the 
veteran was found to be qualified to drive.  Service medical 
records are silent for any treatment for eye trouble, other 
than the need for optical correction for refractive error of 
the eyes.  At his October 1974 service discharge examination, 
the veteran indicated by checked box a history of eye 
trouble.  Uncorrected visual acuity of the eyes was measured.  
No defect of the eyes was noted on examination.  

Private treatment records dated in March 2000 show 
measurements of the veteran's visual acuity for both eyes and 
a diagnosis of myopic astigmatism with presbyopia.

In February 2002, the veteran submitted a claim for service 
connection for an eye disability.  He wrote that he was born 
with an undeveloped retina, and that he was unable to focus 
with the right eye.  He asserted that he was drafted with 
this disability, and that the disability continued to the 
present, prohibiting many job opportunities.  He described 
passing the draft in total disbelief and being trained to go 
to Vietnam.  He concluded that "I believe I should be 
compensated for this."

In his July 2003 VA Form 9, the veteran contended that he 
should be service connected for his myopic astigmatism with 
presbyopia.

Analysis

In the present case, the veteran seeks service connection for 
myopic astigmatism with presbyopia.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

An eye disability manifested by refractive error may be 
service connected where there is evidence of superimposed 
injury or disease during service that resulted in the 
refractive error.  See Monroe v. Brown, 4 Vet. App. 513, 514-
15 (1993); VAOPGCPREC 82-90; 55 Fed. Reg. 45,711 (1990).  By 
contrast, bare refractive error of the eye, without a 
superimposed injury or disease, is not considered a disease 
or injury within the meaning of the law for VA disability 
compensation benefit purposes.  See 38 C.F.R. §§ 3.303(c), 
4.9 (2003).

The veteran's service medical records show that he had only 
refractive of the error of the eyes in service, with no 
injury to the eyes, no disease of the eyes, and no indication 
of any eye disability.  At his discharge examination, he gave 
a history of eye trouble, but only continued refractive error 
of the eyes was noted on examination.  Consistent with the 
service medical records, the private medical record of 
treatment in March 2000 shows only a diagnosis of myopic 
astigmatism with presbyopia.  In his February 2002 
application for compensation, the veteran asserted that he 
was born with an "undeveloped retina," and made no mention 
of any disease or injury of the eye related to service.  In 
his July 2003 VA Form 9, the veteran asserted that he sought 
service connection for myopic astigmatism with presbyopia.  
  
The veteran was informed in an April 2002 rating decision and 
in an August 2002 Statement of the Case that his claim was 
being denied because his myopic astigmatism with presbyopia 
is considered a congenital or developmental defect which is 
unrelated to service and is not subject to service 
connection.  The facts in this case is not in dispute - the 
veteran seeks service connection for bare refractive error of 
the eyes, and he does not contend nor does the evidence 
demonstrate that superimposed injury or disease during 
service caused it.  The veteran has been notified on two 
occasions of the basis for denying his claim, and there is no 
evidence or contention to the contrary.  The law, not the 
evidence, is determinative of the outcome of this issue, and 
as a matter of law, service connection for myopic astigmatism 
with presbyopia must be denied.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (the claim must be denied if there is no 
entitlement under the law).


ORDER

The claim for service connection for myopic astigmatism with 
presbyopia is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



